Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by McNelley et al. (U.S. Patent Application Publication No. 2017/0251172), referred herein as McNelley.
Regarding claim 1, McNelley teaches an image projection apparatus comprising a frame structure supporting at least one image projection device (figs 4A, 5, and 149; the frame structure including component 48 and associated parts 42, 44, etc.; para 195, lines 1-3; para 335, lines 1-3 and 12-16) arranged for front-projection of an image onto a gauze scrim covering an opening (fig 149; para 335, lines 1-3, 10-21, and 28-33), and one or more reflective surfaces positioned behind the gauze scrim relative to a viewer and extending rearwardly (figs 5 and 149; reflective surface 60; para 195, the last 7 lines; para 196, lines 1-4; para 335, lines 10-21).
Regarding claim 2, McNelley teaches an apparatus according to claim 1, comprising first and second image projection devices for front-projection of respective overlapping images onto the gauze scrim (fig 149, image projection devices 1510 and 1514; para 335, lines 10-16).

Regarding claim 3, McNelley teaches an apparatus according to claim 2, and further comprising a data processing device connected to the first and second projection devices for performing blending of the overlapping images so that a single image on the scrim is viewed by a viewer through the opening (para 335, lines 10-18; see also para 311, the last 6 lines).
Regarding claim 4, McNelley teaches an apparatus according to claim 1, wherein the at least one image projection device is arranged to project the image in a portrait orientation (para 213, lines 1-4 and 26-27; para 220, lines 1-7).
Regarding claim 6, McNelley teaches an apparatus according to claim 1, wherein the one or more reflective surfaces are preferably one or more black reflective surfaces (para 195, the last 7 lines; para 224, lines 1-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McNelley, in view of Takasuka et al. (U.S. Patent Application Publication No. 2017/0205690), referred herein as Takasuka.
.

Response to Arguments
Applicant’s arguments with respect to the 102 rejection of claim 1 have been fully considered, but they are not persuasive.
On page 3 of the Reply, Applicant argues that the Examiner has pointed to three different embodiments, but none of them are anticipatory, and that reference numeral 48 is simply a ceiling bracket for supporting the substrate.  The Examiner respectfully disagrees with these arguments.  As an initial matter, the rejection does not rely on different embodiments, per se; rather, the rejection primarily relies on figure 149 and 
On page 4 of the Reply, Applicant argues that there is no gauze scrim in relation to figure 4A.  It is respectfully submitted that figure 4A is not relied upon to teach the gauze scrim, as the citations for the gauze scrim pertain to figure 149 and associated citations to paragraph 335.

On page 4 of the Reply, Applicant argues that figure 4A does not disclose reflective surfaces extending rearwardly, because the scrim is parallel to the reflective surface, “not perpendicular to it, as in the present invention.”  The Examiner respectfully disagrees.  It is again noted that figure 4A is not relied upon for this feature.  Regarding figure 149, however, the claims do not require that the reflective surface is perpendicular to the scrim, and there are a number of reasonable interpretations of the term “extending rearwardly.”  In McNelley, for example, the reflective surface is behind the scrim and extends in each direction at the rear of the setup, behind the scrim; the Examiner respectfully submits that this teaches this feature.

Applicant’s arguments with respect to the 102 rejections of claims 2-4 and 6, and the 103 rejection of claim 5, have been fully considered, but they are not persuasive.
On page 5 of the Reply, Applicant argues that dependent claims 2-6 are not taught by the prior art, insomuch as they depend from claim 1, which is not taught by the prior art.  The Examiner respectfully disagrees, for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364. The examiner can normally be reached Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613